DETAILED ACTION
The communication dated 10/1/2019 has been entered and fully considered.
Claims 1-15 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “wearable display apparatus” in line 3. It is unclear what “wearable display apparatus” is referring to. For the purpose of compact prosecution, the Examiner is interpreting wearable display apparatus anything the layers are coated on.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8, 10-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strobel et al. (U.S PGPUB 2005/0170315), hereinafter STROBEL.
Regarding claim 1, STROBEL teaches: Method for producing a dental prosthesis part (100) (STROBEL teaches methods for producing dental restorations that can include the use of a computer integrated manufacturing system [Abstract]), comprising the steps of: determining (S103) a natural tooth color value with respect to a specified region (101) of the dental prosthesis part (100) (STROBEL teaches collecting color data from a patient tooth and creating a color map utilizing said color data and creating a color map utilizing said color data [0019]); and electronically converting (S104) the natural tooth color value into a color value of a coloring liquid (103) for coloring the region (101) (STROBEL teaches creating mix recipe data from comparison between said color data in said color map and color library data and creating said color mixture from said mix recipe , creating said color mixture from said mix recipe, and applying said color mixture in a thickness upon a surface forming a layer [0019]. STROBEL also teaches the data of the property map is created by associating a property value with each location desired on the tooth, with property being color [0035-0036]).
Regarding claim 2, STROBEL teaches: wherein the specified region (101) of the dental prosthesis part (100) is colored automatically with the coloring liquid (103) which has the converted color value (STROBEL teaches when an amount of colored material is being mixed and applied the system can create a first color map for a first restoration layer, apply a first color material based upon the first color map to form the first restoration layer [0079], which Examiner is interpreting layer as specified region.).
Regarding claim 6, STROBEL teaches: wherein the color value of the coloring liquid (103) is integrated into a data record which describes the three- dimensional shape of the dental prosthesis part (100) (STROBEL teaches where the evaluation is automatic, data including any characteristic related to color or visual appearance, can be captured, process and utilized as input for processing not limited to creating subsequent color maps, mix recipes, manufacturing requirements, specification and instructions, and/or for process operations and control [0083]. STROBEL teaches the data can be one, two or three-dimensional in nature [0036]. STROBEL teaches in an embodiment, having a topographical target map from which is it to be manufacture, an imaging step, or a mapping step, can be utilized to create a topographical map or 3-D map of the work-in-progress restoration. This map can be compared to the target map, or can be used separately, for evaluation of the product at that stage [0074].).
Regarding claim 7, STROBEL teaches: wherein the data record is obtained on the basis of a three-dimensional modelling of the dental prosthesis part (100) (STROBEL teaches in an embodiment, having a topographical target map from which is it to be manufacture, an imaging step, or a mapping step, can be utilized to create a topographical map or 3-D map of the work-in-progress restoration. This map can be compared to the target map, or can be used separately, for evaluation of the product at that stage [0074].).
Regarding claim 8, STROBEL teaches: wherein the data record is transmitted to a printing station for coloring the dental prosthesis part (100) (STROBEL shows the data 
Regarding claim 10, STROBEL teaches: wherein the color value of the coloring liquid (103) is visually superimposed on a wearable display apparatus onto the specified region of the dental prosthesis part (100) (STROBEL teaches determining a mix recipe for each predetermined color value specified within the restoration map and creating an amount of ceramic material for application to an understructure using the mix recipe and the quantity magnitude of the predetermined color value [0017]. The Examiner is interpreting the understructure as wearable display apparatus.).
Regarding claim 11, STROBEL teaches: wherein the natural tooth color value is obtained by color-scanning an existing tooth and/or tooth stump (STROBEL teaches a data collection unit (300) can collect a variety of data utilized by the system. STROBEL teaches color data is collected from an individual tooth (301) or specimen (303), either manually or electronically and received as data input to the system [0044].).
Regarding claim 13, STROBEL teaches: wherein the natural tooth color value is determined using a color detecting device (STROBEL teaches a data collection unit (300) can collect a variety of data utilized by the system. STROBEL teaches color data is collected from an individual tooth (301) or specimen (303), either manually or electronically and received as data input to the system [0044]. STROBEL teaches various devices can be used to collect the data, such as a digital camera, a colorimeter, a photospectrometer, or the like [0044]); wherein a processor is in electronic communication with the color detecting device (STROBEL shows a data processing unit (320) is in communication with the data collection unit (300) [Fig. 3]); and wherein the processor electronically converts (S104) the natural tooth color value into a color value of a coloring liquid (103) (STROBEL teaches the input data for the color can be processed in a data processing unit (320) [0048]).
Regarding claim 14, STROBEL teaches: A device comprising means for carrying out the method as claimed in claim 1 comprising a color detecting device for detecting a tooth color (STROBEL teaches a data collection unit (300) can collect a variety of data utilized by the system. STROBEL teaches color data is collected from an individual tooth (301) or specimen (303), either manually or electronically and received as data input to the system [0044]. STROBEL teaches various devices can be used to collect the data, such as a digital camera, a colorimeter, a photospectrometer, or the like [0044]); and a processor in communication with the color detecting device for electronically converting the tooth color to a color value of a coloring liquid (STROBEL teaches the input data for the color can be processed in a data processing unit (320) [0048], which would inherently need to be in communication with equipment that is inputting the data as taught in [0044], such as a colorimeter, is shown in communication in Fig. 3).
Regarding claim 15, STROBEL teaches: Computer program, comprising instructions which, when the computer program is executed by a computer, cause the computer to carry out the method as claimed in claim 1 (STROBEL teaches a computer program product for producing a dental restoration layer, including at least one processor capable of executing program code and comprising a computer readable medium and program code in said computer readable medium for processing steps comprising collecting color data from a patient tooth, creating a color map utilizing said color data, creating mix recipe data from comparison between said color data in said color map and color library data, and creating said color mixture from said mix .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strobel et al. (U.S PGPUB 2005/0170315), hereinafter STROBEL, in view of Kopelman et al. (U.S. PGPUB 2005/0177266), hereinafter KOPELMAN.
Regarding claim 3, STROBEL teaches: wherein the colored dental prosthesis part (100) is optically scanned in order to determine the actual color value of the coloring of the dental prosthesis part (100) with the coloring liquid (103) (STROBEL teaches after the first restoration layer is formed, the result of the application of the first color is evaluated, and the evaluation can be conducted automatically by the system or manually by an operator [0079]. The evaluation is used to create a second, or subsequent color map for a second, or subsequent restoration layer based upon the evaluation conducted [0079]. STROBEL teaches where the evaluation is automatic, data including any characteristic related to color or visual appearance can be captured, process and utilized as input for processing not limited to creating subsequent color maps, mix recipes, manufacturing requirements, specification and instructions, and/or for process operations and control [0083]. STROBEL teaches determine the color value after the layer is applied [0072]).
STROBEL is silent as to optically scanning the layer or part being manufactured. In the same field of endeavor, dental prosthesis, KOPELMAN teaches scanning a surface of the 3D layers [Fig. 4; 0087]. KOPELMAN also teaches scanning can be obtained by optical methods [0029]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify STROBEL, by optically scanning the deposited layer of the part, as suggested by KOPELMAN, in order to have the desired coordinates for the deposited layer [0087].
Regarding claim 4, STROBEL teaches: wherein the determined actual color value is converted into the allocated natural tooth color value (STROBEL teaches the evaluation is used to create a second, or subsequent color map for a second, or subsequent restoration layer based .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strobel et al. (U.S PGPUB 2005/0170315), hereinafter STROBEL, in view of der Zel (U.S. PGPUB 2003/0207235), hereinafter ZEL.
Regarding claim 5, STROBEL teach all of the limitations as stated above, but is silent as to wherein the dental prosthesis part (100) is sintered. In the same field of endeavor, teeth, ZEL teaches the dental crown layers are sintered [0086]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify STROBEL, by sintering the layers, as suggested by ZEL, in order to improve the natural esthetics and strength obtained [0086].
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strobel et al. (U.S PGPUB 2005/0170315), hereinafter STROBEL, in view of Kopelman et al. (U.S. PGPUB 2018/0168780), hereinafter KOPELMAN 2.
Regarding claim 9, STROBEL teaches all the limitations as stated above, but is silent as visually imposing data on data glasses. In the same field of endeavor, dental process, KOPELMAN 2 teaches a scanner generates intraoral images of a dental arch and a computing device receives the intraoral images from the scanner, generates a virtual three-dimensional model of at least a portion of the dental arch and generate a visual overlay comprising the virtual three-dimensional model and the visual overlay is sent to the AR display [Abstract; 0042]. It would have been obvious one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify STROBEL, by virtually imposing data on an AR display, as .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strobel et al. (U.S PGPUB 2005/0170315), hereinafter STROBEL, in view of Clester et al. (U.S. 5,743,730), hereinafter CLESTER.
Regarding claim 12, STROBEL teaches all the limitations as stated above, including having a color allocated to specified regions and converted to colored layers [0017], but is silent as to the color being color depth. In the same field of endeavor, dental prostheses, CLESTER teaches indicating coloration and depth of color [Col. 4, lines 9-13; claim 1]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify STROBEL, by using color depth, as suggested by CLESTER, in order to achieve the best color match for teeth [Col. 2, lines 12-17].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748